             Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARIA HERMINIA GRATEROL-GARRIDO,
                                                                20 Civ. 4209
                                  Plaintiff,
                                                                COMPLAINT
                             v.

 PATRICIA MARIA VEGA,

                                  Defendant.



       Plaintiff Maria Herminia Graterol-Garrido (“Plaintiff” or “Graterol-Garrido”), by her

undersigned attorneys, alleges as follows for her complaint against defendant Patricia Maria Vega

(“Defendant” or “Vega”):

                                        NATURE OF THE ACTION

       1.      Plaintiff Maria Herminia Graterol-Garrido is a human rights activist with a

distinguished career working with non-profit organizations throughout the world. Defendant

Patricia Vega has engaged in a deliberate attempt to destroy Plaintiff’s professional reputation as

part of a scheme to extort money from Plaintiff’s husband, who fathered a child with Defendant

through a one-time sexual encounter. To carry out this scheme, Defendant has aimed a barrage of

unsolicited communications at Plaintiff’s professional contacts and the public at large, in which

Defendant falsely accuses Plaintiff of committing various acts of financial fraud and tax evasion.

Consequently, Plaintiff has been forced to bring this action to clear her good name and put a stop

to Defendant’s campaign before it irreparably damages Plaintiff’s ability to pursue her calling in

the non-profit sector.
                 Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 2 of 16



                                                THE PARTIES

        2.        Plaintiff Maria Herminia Graterol-Garrido is a citizen of Venezuela currently

domiciled in Australia.

        3.        Defendant Patricia Vega is a citizen of the United States currently domiciled in the

County, City and State of New York.

                                       JURISDICTION AND VENUE

        4.        This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)(2) because

it is between a citizen of the State of New York and a citizen or subject of a foreign state who is

not lawfully admitted for permanent residence in the United States and is not domiciled in the State

of New York, and the amount in controversy exceeds $75,000 exclusive of interest and costs.

        5.        Venue is proper pursuant to 28 U.S.C. § 1391 because Defendant resides in this

district and a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in

this district.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

        6.        Plaintiff is an accomplished human rights activist who has dedicated her career to

fighting for the rights of impoverished women and children throughout the world. She holds a

Master of Public Administration from Harvard University and an L.L.M. from Columbia Law

School, and has founded several non-profit organizations and been a board member or consultant

for many more.

        7.        In 2010, Plaintiff’s husband had a one-time sexual encounter with Defendant while

they were in graduate school together. Years later, Defendant contacted Plaintiff’s husband about

his possible paternity of her son, and in 2014 a genetic marker test indicated that Plaintiff’s

husband was most likely the biological father. Plaintiff’s husband acknowledged paternity and



                                                        2
             Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 3 of 16



began paying prospective and retroactive child support pursuant to a consent support order

negotiated in a Family Court paternity proceeding in which both he and Defendant were

represented by counsel.

       8.      Plaintiff’s husband satisfied all of his child support obligations by making all

payments required by the consent support order. Plaintiff’s husband also provided Defendant

financial support not required by the order, such as guaranteeing her apartment lease and wiring

additional funds at Defendant’s request. Defendant has an M.B.A. from Columbia University but

chooses not to work, and has claimed that she uses free time during which she could be working

to instead “research the statutes and laws” that she believes would entitle her to additional money

from Plaintiff’s husband.

       9.      In 2018, Defendant began stalking and harassing Plaintiff and her husband,

including threats about their then-seven-year-old twin daughters. To protect her children, Plaintiff

temporary relocated with them to a friend’s home in New Jersey, but Defendant tracked them

down and began harassing the friend too. As a result, in December 2018, the Family Court entered

a temporary order of protection barring Defendant from any having any contact with Plaintiff, her

husband and their children. The order of protection remains in effect today.

       10.     In January 2019, Defendant filed a pro se motion to vacate the consent support

order, arguing, among other things, that various unpaid volunteer work that Plaintiff performed,

as well as the time Plaintiff devoted to raising their twin daughters, should be treated as “waived

income” and that this phantom “waived income” should be imputed to Plaintiff’s husband in

calculating his support obligation.

       11.     Literally two minutes before Defendant’s motion to vacate was supposed to be

heard in Family Court, Defendant withdrew her motion and instead filed a new pro se action in



                                                     3
              Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 4 of 16



Supreme Court, New York County, seeking “de novo establishment of parentage in UIFSA-

compliant format to register the case and begin evaluation for international, long-term

enforcement.” In her new action, Defendant demanded “restitution” of $90 million.

       12.     Defendant asserted that “[a]ll orders made by the New York Family Court

regarding [Defendant’s case] are defective,” and that three different Family Court referees who

had previously ruled against her had been “influenced and corrupted” by the attorney for Plaintiff’s

husband into making “decisions of law in egregious excess of jurisdiction.” Defendant further

argued that Plaintiff’s husband, a citizen of Australia, “as a non-qualified alien is NOT entitled to

use the free services of the Family Court without registration of the Child Support obligation in

Australia.”

       13.     On May 15, 2020, the Supreme Court granted the husband’s motion to dismiss

Defendant’s action in its entirety. In response, Defendant embarked on a defamation campaign

designed to pressure Plaintiff and her husband to accede to Defendant’s financial and other

demands. Specifically, on May 16, 2020, Defendant published the following post addressed to

Plaintiff on Defendant’s publicly-accessible Facebook page:




                                                     4
Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 5 of 16




                              5
Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 6 of 16




                              6
Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 7 of 16




                              7
Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 8 of 16




                              8
             Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 9 of 16




       14.    Defendant also sent the following direct messages to the Think + Do Tank

Foundation, an Australian non-profit organization whose board Plaintiff will chair beginning in

July 2020:




                                                  9
Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 10 of 16




                              10
      Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 11 of 16




15.     Defendant also published the following statements on Twitter:




                                           11
             Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 12 of 16



       16.      While these calumnious accusations would naturally harm anyone’s reputation,

they are especially damaging to Plaintiff, both professionally and emotionally, because she has

dedicated her career to helping disadvantaged women and children.

       17.      Upon information and belief, Defendant knew that her false statements would be

especially hurtful to Plaintiff, and intentionally targeted Plaintiff in this manner to coerce money

from her and her husband.

                                      FIRST CLAIM FOR RELIEF
                                     (Defamation Per Se – Facebook)

       18.      Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

       19.      Defendant’s May 16, 2020, public Facebook message to Plaintiff is rife with

defamatory statements, including but not limited to the following:

             a. “You fraudulently conveyed your UWS apartment to disinherit this little boy.”

             b. “You falsely accused me of misconduct in court then refused to appear to testify to
                support your own lies.”

             c. “You’ve spent years transferring assets and hiding investments to make sure your
                husbands [sic] child support payments are so low that your lifestyle is not
                impacted.”

             d. “Finally this year I have proof that every word you, your husband and your
                unethical lawyers have uttered in this matter was a smokescreen for you to flee the
                country to hide and prevent a child from having memories with your daughters.”

             e. “[Y]ou paid off unethical lawyers to assert that registering the obligations as
                required by Australian and US laws is not necessary.”

             f. “Your financial maneuvers were so complex they overwhelm lawyers, you even
                got your corrupt friends from HOLA NYC to witness transfers of the luxury
                oceanfront Florida investment properties, for $10.”

             g. “YOU, Maria Herminia Graterol Garrido have incited violence, US federal felony
                non-support and abandonment of a little boy.”




                                                      12
              Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 13 of 16



              h. “You concealed your tax evasive investments and the fortune of in [sic] business
                 investment expenses that were concealed from every court and the company in
                 Australia and the chalets in Egypt.”

              i. “Your crimes against this child ... will be brought to justice in Florida where your
                 fraudulent conveyances will be easier to prove and you and your husband haven’t
                 paid off a corrupt lawyer and court officers to not even verify your foreign tax
                 identity”

              j. “You fled the country with the income deferred to retirement and the liquidated
                 investments and the concealed incomes and the condo you sold yourself for $10 so
                 this little boy would not inherit any of its value.”


        20.      Each of these statements is defamatory per se because it accuses Plaintiff of serious

criminal wrongdoing and/or defames her in her trade or profession.

        21.      Each of these statements is of and concerning Plaintiff and would be recognized as

such by the public.

        22.      Each of these statements exposes Plaintiff to public contempt, hatred and/or

ridicule.

        23.      Each of these statements is neither true nor substantially true. In fact, they are

completely fabricated and baseless.

        24.      Defendant either knew each of these statements was false when made, or was

negligent in failing to determine whether they it was false prior to publishing it.

        25.      As a direct result of these statements, Plaintiff has suffered damage to her reputation

both personally and professionally, and has suffered anguish and humiliation.

        26.      Plaintiff has also lost consulting income of at least $50,000 as a result of

Defendant’s statements.

                                  SECOND CLAIM FOR RELIEF
                       (DEFAMATION PER SE – THINK + DO TANK FOUNDATION)

        27.      Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

                                                       13
              Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 14 of 16



        28.      Defendant’s May 16, 2020, direct message to the THINK + DO TANK

FOUNDATION is rife with defamatory statements, including but not limited to the following:

              a. “she started defrauding my son and the United States federal government, her New
                 York nonprofit employed undocumented workers with low wages and no legal
                 protections, she commingled assets through Venmo to conceal her income from the
                 court to deprive my son of legal child support that has never been established while
                 she and her husband fled the country ...”

              b. “I urge you to keep clear accounts to ensure her financial misconduct in New York
                 is not repeated in your organization in Australia.”

              c. “Your new board member is corrupt, has evaded taxes for decades and she will
                 corrupt your organization. Her and her husband fled New York and moved back to
                 Australia because it is one of the only countries that does not imprison people for
                 non-support and abandonment of children.”

        29.      Each of these statements is defamatory per se because it accuses Plaintiff of serious

criminal wrongdoing and/or defames her in her trade or profession.

        30.      Each of these statements is of and concerning Plaintiff and would be recognized as

such by the public.

        31.      Each of these statements exposes Plaintiff to public contempt, hatred and/or

ridicule.

        32.      Each of these statements is neither true nor substantially true. In fact, they are

completely fabricated and baseless.

        33.      Defendant either knew each of these statements was false when made, or was

negligent in failing to determine whether they it was false prior to publishing it.

        34.      As a direct result of these statements, Plaintiff has suffered damage to her reputation

both personally and professionally, and has suffered anguish and humiliation.

        35.      Plaintiff has also lost consulting income of at least $50,000 as a result of

Defendant’s statements.



                                                       14
              Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 15 of 16



                                    THIRD CLAIM FOR RELIEF
                                 (DEFAMATION PER SE – TWITTER)

       36.      Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

       37.      Defendant’s May 16, 2020, public Twitter post includes the following defamatory

statement: “Australian citizens @peteriklaudious and Maria H. Graterol schemed yo [sic]

disinherit and defraud a child. Fraudulent transfer to avoid paying child support.”

       38.      This statement is defamatory per se because it accuses Plaintiff of serious criminal

wrongdoing and/or defames her in her trade or profession.

       39.      This statement is of and concerning Plaintiff and would be recognized as such by

the public.

       40.      This statement exposes Plaintiff to public contempt, hatred and/or ridicule.

       41.      This statement is neither true nor substantially true. In fact, it is completely

fabricated and baseless.

       42.      Defendant either knew this statement was false when made, or was negligent in

failing to determine whether they it was false prior to publishing it.

       43.      As a direct result of this statement, Plaintiff has suffered damage to her reputation

both personally and professionally, and has suffered anguish and humiliation.

       44.      Plaintiff has also lost consulting income of at least $50,000 as a result of

Defendant’s statements.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant awarding: (i) general and

special damages in an amount to be proven at trial, (ii) punitive damages in an amount to be proven

at trial, (iii) a permanent injunction directing Defendant to remove and refrain from republishing

each statement found to be defamatory, and (iv) any other relief the Court deems proper.

                                                      15
          Case 1:20-cv-04209 Document 1 Filed 06/02/20 Page 16 of 16



DATED: June 2, 2020

                                         KENT, BEATTY & GORDON, LLP

                                         /s/Joshua B. Katz
                                         Michael B. Kent
                                         Joshua B. Katz
                                         Eleven Times Square
                                         New York, New York 10036
                                         (212) 421-4300
                                         mbk@kbg-law.com
                                         jbk@kbg-law.com

                                         Attorneys for Plaintiff




                                        16
